       Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 1 of 4 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Richmond Division)

DELLA A. PETERSON,                            :
     Plaintiff,                               :
                                              :
v.                                            :       Civil Action No.:
                                              :
DELI MANAGEMENT, INC.                         :
d/b/a JASON’S DELI,                           :
and                                           :
                                              :
BRETT A. WINTERS                              :
     Defendants.                              :

                                    NOTICE OF REMOVAL

       Defendant DELI MANAGEMENT, INC. d/b/a JASON’S DELI (“Defendant”), by and

through counsel, hereby gives notice of removal of the above action from the Circuit Court of the

County of Henrico, Virginia (“Circuit Court”), to the United States District Court for the Eastern

District of Virginia, Richmond Division, pursuant to 28 U.S.C. §§ 1332(a), 1441 and 1446. As

set forth below, this Court has original diversity jurisdiction over this action pursuant to Section

28 U.S.C. § 1332. All requirements for removal of this action are met through the allegations

contained in the pleadings filed in the Circuit Court and in this Notice of Removal.

       In support of this Notice of Removal, the Defendant states as follows:

                                           Background

       1. There is pending in the Circuit Court of the County of Henrico, Virginia, a Complaint

styled Della A. Peterson v. Deli Management, Inc. d/b/a Jason’s Deli and Brett A. Winters, Case

No. CL20-5297 (the “State Court Action”). The Complaint in the State Court Action was filed

on or about July 20, 2020. A copy of the Complaint is attached hereto as Exhibit A.




                                                  1
       Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 2 of 4 PageID# 2




       2. That Brett A. Winters, originally a party defendant, was dismissed from the State

Court Action pursuant to voluntary non-suit taken by the plaintiff. A copy of the Non-Suit order

is attached hereto as Exhibit B. The only remaining defendant at the time of filing this notice is

Deli Management, Inc. d/b/a Jason’s Deli.


       3. The complaint was served on defendant on or about December 14, 2020. A copy of

the Summons is attached hereto as Exhibit C. The defendant filed an Answer to plaintiff’s

Complaint on or about January 4th, 2021. A copy of the Answer is attached hereto as Exhibit D.


       4. There have been no further proceedings in the State Court Action.


                                   Requirements for Removal

       5. This Notice of Removal is filed within thirty days upon which Defendant was first

served with a copy of the Complaint and is therefore timely pursuant to 29 U.S.C. § 1446(b).


       6. Defendant is informed and believes that plaintiff, Della A. Peterson, is an individual

residing in the Commonwealth of Virginia. See Exhibit A at Para. 2.


       7. The Defendant has informed the undersigned that it consents to the removal of this

action to federal court.


       8. The State Court Action is properly removed under 28 U.S.C. § 1441(a), because the

State Court Action is subject to the original jurisdiction of this Court pursuant to 28 U.S.C. §

1332, as explained below.


       9. Plaintiff is a citizen of the Commonwealth of Virginia. The Complaint alleges she is a

resident of Virginia and Defendant’s investigation has failed to disclose any facts indicating




                                                 2
       Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 3 of 4 PageID# 3




Plaintiff could be a citizen of any other state. The Defendant, therefore, alleges that Plaintiff is a

citizen of Virginia.


       10. Defendant is incorporated under the laws of the State of Texas, and has its principal

place of business in Texas. Defendant is, therefore, a citizen of the State of Texas.


       11. Complete diversity of citizenship exists between Plaintiff, who is a citizen of

Virginia, and the Defendant, which is a citizen of Texas.


       12. Plaintiff’s Complaint seeks damages from Defendant in the amount of $5,7000,000 in

compensatory damages. See Ex. A, Compl., at pg. 4. This satisfies the requirements for this

Court’s jurisdiction based on diversity of citizenship under 28 U.S.C. § 1332.


       13. This action is properly removed from the State Court to this Court on grounds of

diversity jurisdiction because (a) complete diversity of citizenship exists between Plaintiff and

Defendant, and (b) the amount in controversy herein exceeds the sum or value of $75,000,

exclusive of interest and costs.


       14. Written notice of the filing of this Notice of Removal will promptly be given to

plaintiff and the Clerk of the Circuit Court of the County of Henrico, Virginia, as required by 28

U.S.C. § 1446(d).


       WHEREFORE, the defendant, DELI MANAGEMENT, INC. d/b/a JASON’S DELI

respectfully requests that this case proceed before this Court as an action properly removed.




                                                   3
      Case 3:21-cv-00001 Document 1 Filed 01/04/21 Page 4 of 4 PageID# 4




                                                      /s/
                                        William J. Pfund, Esquire (VSB No.: 26007)
                                        KALBAUGH, PFUND & MESSERSMITH, P.C.
                                        901 Moorefield Park Drive, Suite 200
                                        Richmond, Virginia 23236
                                        804-320-6300 Telephone
                                        804-320-6312 Facsimile
                                        Counsel for Defendants


                                  CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing Notice of Removal
was mailed, first class, postage prepaid, this ____ day of ____, 2021 to:

      S. Geoffrey Glick, Esquire
      The Joel Bieber Firm
      6806 Paragon Place, Suite 100
      Richmond, VA 23230
      Counsel for Plaintiff




                                                      /s/
                                        William J. Pfund, Esquire (VSB No.: 26007)
                                        KALBAUGH, PFUND & MESSERSMITH, P.C.
                                        901 Moorefield Park Drive, Suite 200
                                        Richmond, Virginia 23236
                                        804-320-6300 Telephone
                                        804-320-6312 Facsimile
                                        Counsel for Defendants




                                           4
